Appeal by the alleged employer and insurance carrier from an award of compensation for injuries, and from the affirmance thereof by the State Industrial Board. It is the contention of appellants that claimant was not the employee of the alleged employer, Martha J. Drozd. There is evidence to sustain the finding made to the contrary. Av^ard affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Schenck and Foster, JJ., concur; Crapser, J., dissents and votes to reverse the award and to dismiss the claim.